Citation Nr: 1645692	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-41 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed in response to an October 2007 VA rating decision.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to June 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the course of the appeal, the claims file was transferred to the RO in Los Angeles, California.

In July 2016, the Veteran and his wife at a video conference hearing before the undersigned.  A prior hearing did not record and the Veteran had a subsequent hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In May 2007 the Veteran requested service connection for thyroid gland condition, feet tendonitis, hearing loss, and tinnitus; and these issues were denied in an October 24, 2007 VA rating decision.

2.  At the time of the October 2007 VA rating decision, the Veteran was represented by California Department of Veterans Affairs.

3.  Only the Veteran was notified of the October 2007 VA rating decision by letter dated October 29, 2007, and it was sent to the Veteran's correct address of record and has not been returned as undeliverable.  His representative was not notified.

4.  In November 2008 the Veteran learned of the October 2007 VA rating decision and indicated an intent to disagree with that decision. 

5.  It is presumed that VA officials properly discharged their official duties by sending proper notification of the October 2007 VA rating decision to the Veteran.

6.  The presumption of regularity is rebutted based on the lack of proper notification of the October 2007 VA rating decision to the Veteran's representative and the Veteran's credible statements that he was not properly notified until after the deadline for submitting the NOD.


CONCLUSION OF LAW

A timely NOD is deemed to have been filed in response to the October 2007 VA rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.1(q), 3.103(b)(1), 3.160, 20.200, 20.201, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief.  38 C.F.R. § 3.103(b)(1).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).

An appeal consists of a timely filed NOD, and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result will constitute a NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  A claimant or his representative must file a NOD within one year from the date that the RO mailed the notice of a decision.  38 C.F.R. § 20.302(a).  If a NOD is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).  The statutory language for the NOD filing time limit is mandatory and jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

In May 2007, the Veteran submitted a VA Form 21-526 (Application for Compensation and/or Pension Benefits) requesting service connection for thyroid gland condition, feet tendonitis, hearing loss, and tinnitus.  In May 2007, VA also received a signed VA Form 21-22 indicating California Department of Veterans Affairs as the Veteran's representative.  The Veteran and his representative were notified in a July 2007 letter of VA's duties to notify and assist with development of the issues on appeal.  

In an October 24, 2007 VA rating decision from the RO in San Diego, California, the issues of service connection for thyroid gland condition, feet tendonitis, hearing loss, and tinnitus were denied.  The Veteran was notified of this decision in an October 29, 2007 letter from the RO in Los Angeles, California.  

While the Veteran was represented by California Department of Veterans Affairs at the time of the October 2007 VA rating decision, the representative was not listed in the Power of Attorney field on the October 2007 VA rating decision code sheet nor was the representative copied on the October 29, 2007 notification letter.

Within one year of the October 2007 notification of the October 2007 VA rating decision, the Veteran submitted additional evidence regarding his claim for hearing loss and requested service connection for additional disabilities in December 2007.  In October 2008 the Veteran contacted VA to inquire about his December 2007 claims.

More than one year after the RO mailed the October 2007 notification letter, the Veteran and his representative submitted a NOD, via a VA Form 21-4138 and two-page personal statement from the Veteran, with the October 2007 VA rating decision for all issues decided therein.  

In a May 2009 VA Form 21-4138, the Veteran reported that he did not receive notice of the October 2007 VA rating decision until November 2008 and immediately filed the NOD within the same month.  In a June 2012 VA Form 646, the Veteran's representative contends it was not properly notified of the October 2007 VA rating decision.  At the July 2016 Board hearing, the Veteran explained that he initially received notification of the October 2007 VA rating decision upon inquiry at a VA office in San Bernardino, California, and on that same day he submitted the NOD.  The Veteran and his wife also explained the issues they, and their neighbors, have been having with receipt and untimely delivery of their mail, as well as vandalism to mailboxes, over the years since 1987.  Most recently, in October 2016, the Veteran submitted personal statements from three neighbors who attested to also having issues with the mail system and vandalism since 1987 and 1988 to the present.  

Under the presumption of regularity in the administrative process, it is presumed that a claimant received proper notice by VA.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (2014) (holding that under the presumption of regularity, if notice is sent to the claimant's last known address of record, it will be presumed that VA properly discharged its official duties) (citing Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  This presumption may only be rebutted with "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Such evidence includes "clear evidence that VA did not follow its regular mailing practices or that its practices were not regular."  Boyd, 27 Vet. App. at 72 (quoting Crain v. Principi, 17 Vet. App. 182, 186 (2003)).  The mere assertion that the notice was not received does not by itself constitute clear evidence rebutting the presumption.  Id.  However, the presumption of regularity may be rebutted where there is evidence that (a) VA used an incorrect address on the mailing in question or (b) the mailing was returned as undeliverable and "there were other possible and plausible addresses available to VA" at the time.  Id. at 72.

It is presumed that VA officials properly discharged their official duties by sending proper notification to the Veteran of the October 2007 VA rating decision.  Review of that notice indicates that it was sent to the Veteran's current address provided at that time, which has not changed since.  Additionally, as of this date, there is no indication that the notice was returned as undeliverable.  

Nevertheless, the Board finds that the presumption of regularity is rebutted in this case.  As discussed above, Veteran's representative was not issued proper notification of the October 2007 VA rating decision.  Moreover, the Board finds the Veteran's statements and testimony that he was not properly notified of the October 2007 VA rating decision until after the deadline for submitting the NOD are credible.  

Although the presumption of regularity is not rebutted merely because the Veteran states he did not receive the October 2007 notification letter in time to file a NOD, the Board finds the Veteran's representative's statement in the June 2012 VA Form 646 that it did not receive proper notification is credible, particularly given that the representative has no monetary stake in the outcome of that determination.  In addition, the November 2008 statements from the Veteran were submitted only one month following the deadline, and it is clear that the Veteran intended to disagree with the October 2007 VA rating decision.

After review of the pertinent evidence of record, as discussed above, the Board finds that proper notice of the October 2007 VA rating decision was not provided to the Veteran's representative, and the Veteran was not properly notified until November 2008.  As a result, the Veteran's failure to file a timely NOD was a direct result of not receiving the October 2007 notification letter in a timely manner.  



	(CONTINUED ON NEXT PAGE)



ORDER

A timely NOD was filed in response to the October 2007 VA rating decision.  The appeal is allowed to this extent.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


